UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7029



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES TIMOTHY BALLANCE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-400, CA-00-74-3)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Timothy Ballance, Appellant Pro Se. John Staige Davis, V,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Timothy Ballance appeals from the district court’s order

denying his motion for appointment of counsel.   We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2